United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2885
                        ___________________________

                            Terrance Alfonzo Dudley,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

  Eddie Miles; Tom Roy; Paige Lemay; Joseph Langevin; Adam Lynch; Officer
 Rosemary Andrews; John Ratcliffe; John Wing; Craig S. Oseland; Rick Raven;
     Lcie Stevenson; Jo Earhart; Shannon Reimann; Matthew Peterson; Dan
 Grzywinski; Michelle Hallman; Mr. Gullette; Frank Barr, in their individual and
                               official capacities,

                     lllllllllllllllllllll Defendants - Appellees.
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                          Submitted: February 23, 2015
                             Filed: March 17, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
       Terrance Dudley appeals the district court’s1 dismissal of his pro se 42 U.S.C.
§ 1983 complaint for failure to comply with a court order, pursuant to Federal Rule
of Civil Procedure 41(b). We grant Dudley leave to appeal in forma pauperis, leaving
fee collection to the district court. See Henderson v. Norris, 129 F.3d 481, 484-85
(8th Cir. 1997) (per curiam). We conclude that the district court did not abuse its
discretion. See Smith v. Gold Dust Casino, 526 F.3d 402, 404-05 (8th Cir. 2008).
Despite warnings that dismissal could result from his failure to do so, Dudley did not
follow the magistrate judge’s order to file an amended complaint. See In re Reid, 197
F.3d 318, 320 (8th Cir. 1999). We note the dismissal was without prejudice, which
leaves Dudley free to refile his claims. Accordingly, we affirm. See 8th Cir. R.
47A(a).
                        ______________________________




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.

                                         -2-